Case 1:19-cv-22128-RS Document 127-2 Entered on FLSD Docket 05/21/2020 Page 1 of 11




                     EXHIBIT A
Case 1:19-cv-22128-RS Document 127-2 Entered on FLSD Docket 05/21/2020 Page 2 of 11




                          CUNEO GILBERT & LADUCA, LLP
                                             FIRM PROFILE

   We specialize in civil litigation in federal and state courts, including general commercial practice,
   antitrust, civil rights, government relations, products liability, administrative, securities, labor, and
   consumer law.

   With a proven track record of winning in court and in Congress, we have represented and served
   clients since 1988 on issues of broad significance. Neither a mega-firm with 200 plus attorneys, nor
   a small firm with limited expertise, we are instead a group of twenty plus lawyers who together have
   over 300 years of experience going to court to right wrongs. We specialize in representing
   individuals and businesses that have been victims of antitrust violations, faulty products, civil rights
   violations, and securities fraud.

   TRIAL AND APPELLATE
   Cuneo Gilbert & LaDuca attorneys are experienced advocates. Between them, our attorneys have:

       •   conducted numerous trials, the most recent of which resulted in a $113 million verdict on
           behalf of our clients;

       •   argued scores of contested motions in state and federal court and conducted quasi-
           adjudicative, administrative, and arbitral proceedings resulting in a final adjudication;

       •   argued appeals in many federal circuit courts of appeal, including two en banc
           arguments;

       •   argued appeals in many states;

       •   testified before Congress, state legislatures or federal or state administrative bodies at
           least 60 times; and

       •   appeared in many cases before the United States Supreme Court.

   GOVERNMENT SERVICE
   Cuneo Gilbert & LaDuca attorneys have held positions of trust in state or federal governments,
   including:

       •   One was Solicitor to the House of Representatives and Assistant Counsel to the Senate;

       •   One was the Executive Director of a Federal agency, the highest staff position;

       •   Two were Section Chiefs of the United States Department of Justice;

       •   Three were Assistant US attorneys and one was a public defender; and

       •   Two were Counsel to Congressional Committees.

                                                      1
Case 1:19-cv-22128-RS Document 127-2 Entered on FLSD Docket 05/21/2020 Page 3 of 11




   ACADEMIC ACHIEVEMENTS/CLERKSHIPS
   Cuneo Gilbert & LaDuca attorneys have strong academic qualifications, and many were judicial
   clerks or interns. Of our attorneys:

      •   Eight were law review members or editors;

      •   Twelve served as judicial law clerks or interns;

      •   Three worked at the United States Court of Appeals;

      •   Five worked at United States District Courts; and

      •   Two worked for state courts.

   SPEAK YOUR LANGUAGE
   Cuneo Gilbert & LaDuca attorneys are diverse. Among our attorneys and staff, we speak:

      •   English

      •   Spanish

      •   French

      •   Mandarin

      •   Russian

   COMMUNITY AND CHARITY
   Cuneo Gilbert & LaDuca, LLP supports many charities in our community, both in the United
   States and abroad. Over the past five years, CGL has contributed to organizations supporting
   equal justice, centers for human rights, groups combatting hunger, medical centers and
   universities in Israel, cancer research efforts, cancer survivor support, legal programs, law
   schools, juvenile justice initiatives, better government, and wounded veterans of the Iraqi and
   Afghanistan wars. CGL has also made a major financial commitment to help indigent clients
   seek representation in the District of Columbia through the “Raising the Bar” campaign of the
   D.C. Access to Justice Project.




                                                   2
Case 1:19-cv-22128-RS Document 127-2 Entered on FLSD Docket 05/21/2020 Page 4 of 11



                                             ATTORNEYS

   Jonathan W. Cuneo, born New York, New York, September 10, 1952. Admitted to the District of
   Columbia Bar, 1977; New York Bar, 2006. Admitted to practice before the United States Supreme
   Court, 1994; United States Court of Appeals for the First Circuit, 2006; United States Court of
   Appeals for the Second Circuit, 2007; United States Court of Appeals for the Third Circuit, 2004;
   United States Court of Appeals for the Fourth Circuit, 2005; United States Court of Appeals for the
   Fifth Circuit, 2009; United States Court of Appeals for the Ninth Circuit, 2007; United States Court
   of Appeals for the Tenth Circuit, 2011; United States Court of Appeals for Eleventh Circuit, 2012;
   United States Court of Appeals for the District of Columbia Circuit, 1978; United States District
   Court for the Eastern District of Michigan; United States District Court for the Eastern District of
   New York, 2006; United States District Court for the Southern District of New York, 2006; United
   States District Court for the Northern District of New York, 2002; United States District Court for
   the District of Columbia, 1978. Education: Columbia University (A.B., 1974); Cornell University
   (J.D., 1977). Experience: Law clerk to the Honorable Edward Tamm, United States Court of
   Appeals, District of Columbia Circuit (1977-1978); Attorney, Office of the General Counsel, Federal
   Trade Commission (1978-1981); Assistant Counsel and Counsel, Subcommittee on Monopolies and
   Commercial Law, House Committee on the Judiciary (1981-1986); General Counsel, Committee to
   Support the Antitrust Laws (1986 - 2004); Legislative Counsel, National Association of Shareholder
   and Consumer Attorneys (1988-2004); Legislative Counsel, National Coalition of Petroleum
   Retailers and Service Station Dealers of America (1988-1994). Activities: Arlington County
   Democratic Committee (1983-1987); Board Member, Juvenile Law Center (2009-2015); Board
   Member, American Antitrust Institute (1998-2009); Board Member, Violence Policy Center (1999-
   2009); Board Member, Appleseed Legal Foundation (1999-2005). Honors: Alfred E. Kahn Award
   for Antitrust Achievement (2017); Rated by Martindale-Hubbell as AV® Preeminent™; Listed in
   Marquis “Who’s Who in America”; Dean’s Board of Advisors, The George Washington University
   Law School (2012-2015); Finalist, 2006 Trial Lawyer of the Year, Public Justice. Publications:
   Judge Tamm and the Evolution of Administrative Law: The Art of Judging, 74 GEORGETOWN L.J.
   1595 (1986); Pulling the Plug on Antitrust Law (with Jerry Cohen), THE NATION (1987); House
   Takes Up Cause of Discounters, LEGAL TIMES, Vol X, No. 30 (1987); Supreme Court's “Sharp”
   Ruling Means Higher Prices, Fewer Choices for Consumers, MANHATTAN LAWYER (1988);
   Chapter, Consumer Protection -- Federal Trade Commission, CHANGING AMERICA: BLUEPRINTS
   FOR THE NEW ADMINISTRATION (edited by Mark Green) (1992); Antitrust and Clinton: Changes on
   the Horizon, THE CALIFORNIA LAWYER (1993); Action on Class Actions, THE RECORDER (1997); The
   Gold Train Case: Successfully Suing the United States on Behalf of a Class of Holocaust Era
   Victims (with Professor Charles Tiefer), 27 CLASS ACTION REPORTS 139 (2006); THE
   INTERNATIONAL HANDBOOK OF PRIVATE ENFORCEMENT OF COMPETITION LAW (with Albert A. Foer)
   (Edward Elgar Publishing Inc., 2010). Remediation and Deterrence: The Real Requirements of the
   Vindication Doctrine, 82 Geo. Wash. L. Rev. Arguendo 59 (2013). Guest Lecturer: Southwestern
   Law School, 1997 and 1998; numerous appearances in CLE programs in the United States and
   Canada; District of Columbia Judicial Conference (2007). Member: American Bar Association;
   District of Columbia Bar Association; American Association for Justice.

   Pamela B. Gilbert, born New Brunswick, New Jersey, October 3, 1958. Admitted to the New York
   Bar, 1985 (inactive); District of Columbia Bar 1986. Admitted to practice in D.C. Education: Tufts
   University (B.A., magna cum laude, 1980); New York University (J.D., 1984). Experience:

                                                    3
Case 1:19-cv-22128-RS Document 127-2 Entered on FLSD Docket 05/21/2020 Page 5 of 11



   Consumer Program Director, United States Public Interest Research Group (1984-1989); Legislative
   Director, Executive Director, Public Citizen’s Congress Watch (1990-1992; 1992-1994); Attorney,
   M+R Strategic Services (1995); Executive Director, Consumer Product Safety Commission (1996-
   2001); Chief Operating Officer, M+R Strategic Services (2001-2002). Honors and Activities: Board
   Chair, American Antitrust Institute (2010 - ); Board Member, Project on Government Oversight
   (2016 - ); Past member of the Board of Directors, National Environmental Law Center (2006 -
   2016); Past member of Board of Directors, Equal Justice Works (2004 - 2012). Publications:
   PRIVATE ENFORCEMENT OF THE ANTITRUST LAWS IN THE UNITED STATES (edited by Albert A. Foer
   and Randy M. Stutz), “Proposals for Reform,” written with Victoria Romanenko. Member: New
   York Bar Association; District of Columbia Bar Association; American Bar Association; American
   Association for Justice; Public Justice; Consumer Attorneys of California.

   Charles J. LaDuca, born Buffalo, New York, September 30, 1974. Admitted to the New York
   State Bar, 2001; District of Columbia Bar, 2002; United States Supreme Court, 2009; United States
   Court of Appeals for the Second Circuit, 2007; United States Court of Appeals for the Third Circuit,
   2004; United States Court of Appeals for the Sixth Circuit, 2012; United States Court of Appeals for
   the Ninth Circuit, 2011; United States Court of Appeals for the District of Columbia Circuit, 2013;
   United States District Court for the Northern District of New York, 2002; United States District
   Court for the Western District of New York, 2004; United States District Court for the Southern
   District of New York, 2013; United States District Court for the District of Columbia, 2002; United
   States District Court for the Central District of Illinois, 2009; United States District Court for the
   District of Colorado, 2008; United States District Court for the Western District of Michigan, 2010.
   Education: George Washington University (B.A., 1996); Catholic University of America (J.D.,
   2000). Member: District of Columbia Bar Association (Corporation, Finance and Securities Law
   Section); New York State Bar Association; New York State Society.

   Joel Davidow, born Trenton, New Jersey, July 24, 1938. Admitted to the Bar in the District of
   Columbia, 1965; New York Bar, 1981; Court Admissions: U.S. Supreme Court, U.S. Court of
   Appeals (D.C., Ninth, First and Federal Circuits), U.S. District Court, S.D. N.Y., U.S. District Court,
   E.D. N.Y. Education: Columbia University School of Law (LLB, cum laude, 1963); Princeton
   University, Woodrow Wilson School of Public Affairs (B.A., summa cum laude, 1960). Experience:
   Notes editor of the Columbia Law Review and the winner of the National Jessup Moot Court
   Competition; Two years in the U.S. Federal Trade Commission; Fifteen years in Antitrust Division
   of the Department of Justice, where he eventually served as Chief of the Foreign Commerce Section
   and then Director of Policy and Planning; Senior antitrust partner in major New York City and
   Washington, D.C. law firms, representing clients from Japan, Europe, and the United States, as both
   plaintiffs and defendants, in antitrust, patent, and trade litigation matters; Counsel of record in
   numerous antitrust class actions and has briefed and argued multi-million dollar appeals before the
   First, Second, Seventh, Ninth and Federal Circuit courts of appeal. Publications: ANTITRUST GUIDE
   FOR INTERNATIONAL BUSINESS ACTIVITIES (BNA, 4th ed. 2011); PATENT-RELATED MISCONDUCT
   ISSUES IN U.S. LITIGATION (OUP, 2010); and numerous articles dealing with international antitrust
   and patent litigation topics. Adjunct Professor: George Washington University School of Law,
   Columbia Law School, Georgetown Law Center, American University Law School, and George
   Mason University Law School, where he has taught courses in antitrust, regulation, and international
   competition policy.



                                                     4
Case 1:19-cv-22128-RS Document 127-2 Entered on FLSD Docket 05/21/2020 Page 6 of 11



   Daniel M. Cohen, born Detroit, Michigan, January 24, 1958. Admitted to the Florida Bar, 1989;
   District of Columbia Bar, 2001; Maryland State Bar, 2003; Virginia State Bar, 2010. Admitted to
   practice before the United States District Court for Maryland, 2002; United States District Court for
   the Middle District of Florida, 2003; United States District Court of District of Columbia, 2008;
   Eastern District of Virginia, 2010; Western District of Virginia, 2010; Southern District of Florida,
   2013. Education: Ithaca College (B.A., 1981); Wes tern New England School of Law (J.D., 1988).
   Experience: Criminal Defense Trial Attorney, Public Defenders Office, tried 70 jury trials,
   Jacksonville Florida, 1989-1999. Member: District of Columbia Bar Association (Antitrust and
   Consumer Law Section); Florida State Bar Association.

   Michael J. Flannery, born January 22, 1963. Admitted to the Virginia Bar, 1991; District of
   Columbia Bar, 1992; California Bar, 1998; Missouri Bar, 2001. Admitted to practice before the
   United States Court of Appeals for the Third Circuit; United States Court of Appeals for the Ninth
   Circuit; United States District Court for the Eastern District of Missouri, United States District Court
   for the Western District of Missouri, United States District Court for the Southern District of Illinois,
   United States District Court for the Northern District of Illinois, United States District Court for the
   Northern District of California, United States District Court for the Southern District of California,
   United States District Court for the Central District of California, United States District Court for the
   Eastern District of California, and the United States District Court for the District of Columbia.
   Education: University of Notre Dame (B.A., 1985); College of William and Mary Marshall-Wythe
   School of Law (J.D., 1991). Honors and Awards: William and Mary Law Review (1989-91);
   Publication of Student Note: “Abridged Too Far: Anticipatory Search Warrants and the Fourth
   Amendment,” 32 WM. & MARY L. REV. 781 (1991) (reprinted in 14 Criminal Law Review (1992));
   Teaching Assistant, William and Mary Legal Skills Program; Chief Justice, William and Mary
   Honor Council; Notre Dame Scholar/Edward W. Krause Academic Scholarship. Experience:
   Cohen, Milstein, Hausfeld & Toll, Washington, DC, 1994-1997; Milberg Weiss Bershad Hynes &
   Lerach, San Diego, CA, 1997-2000; Carey, Danis & Lowe, St. Louis, MO, 2000-2012.

   Monica Miller, born Queens, New York, May 16, 1966. Admitted to the Bar of the Commonwealth
   of Massachusetts, 1992; Louisiana Bar, 1993; District of Columbia Bar, 1994. Admitted to practice
   before the United States Courts of Appeals for the First Circuit, 1998, Fourth Circuit, 2010, Ninth
   Circuit, 2010, Tenth Circuit, 2011, D.C. Circuit, 2012; United States District Court for the District of
   Massachusetts, 1994; United States District Court for the District of the District of Columbia, 2008.
   Education: Tufts University (B.A., magna cum laude, 1988); University of Virginia (J.D., 1991).
   Experience: Law Clerk to the Honorable Edith Brown Clement, United States District Court for the
   District of Louisiana, 1991-1993; Berman, DeValerio & Pease, Boston, MA 1994-1999; sole
   practitioner, 1999-2008. Languages: French, Spanish.

   Mark H. Dubester, born Washington, DC, May 17, 1955. Admitted to the District of Columbia
   Bar, 1980; Member of the United States District Court for the District of Columbia. Education:
   Tufts University (B.A., magna cum laude, 1977); New York University School of Law (J.D.,
   1980). Experience: Trial Attorney, United States Department of Justice, Antitrust Division
   (AT&T case) (1980-1983); Assistant United States Attorney, United States Attorneys Office for
   the District of Columbia (60 jury trials) (1983-2007); Counsel for the Committee and Special
   Impeachment Counsel, House Committee on the Judiciary (2007-2010); Deputy Chief
   Investigative Counsel, Special Inspector General for the Troubled Asset Relief Program

                                                      5
Case 1:19-cv-22128-RS Document 127-2 Entered on FLSD Docket 05/21/2020 Page 7 of 11



   (SIGTARP) (2011-2012); Associate General Counsel/Prosecutor, Special Inspector General for
   Afghanistan Reconstruction (SIGAR) (2012-2017).

   Alexandra C. Warren, born Bucharest, Romania, October 9, 1977. Admitted to the Florida Bar,
   2016; New York Bar, 2003 (retired); Massachusetts Bar, 2003 (retired); Pennsylvania Bar, 2004
   (retired); District of Columbia Bar, 2007 (retired). Admitted to practice before the United States
   District Court for the Eastern District of Pennsylvania, 2005; United States District Court for the
   Western District of Pennsylvania, 2007; United States District Court for the District of Columbia,
   2007; United States District Court for the Middle District of Pennsylvania, 2009; United States
   District Court for the Western District of Michigan, 2010; United States District Court for the
   District of Massachusetts, 2012; United States Court of Appeals for the Third Circuit, 2009; United
   States Court of Appeals for the Fifth Circuit, 2009; United States Court of Appeals for the Ninth
   Circuit, 2011; United States Supreme Court, 2009. Education: Brandeis University (B.A., cum
   laude, 1999); Fordham University Law School (J.D., 2002) (Fordham Environmental Law Journal,
   Staff). Honors: Archibald R. Murray Public Service Award (2002); Addison M. Metcalf Labor
   Law Prize (2002). Experience: Law Clerk to the Honorable John E. Jones III, United States District
   Court for the Middle District of Pennsylvania (2002-2004); Associate, MacElree Harvey, Ltd. (2004-
   2006). Member: Florida Bar Association.

   C. William Frick, born in Silver Spring, Maryland. Admitted to the District of Columbia Bar;
   Maryland Bar; United States District Court for the District of Maryland; United States District Court
   for the District of Columbia. Education: Northwestern University (B.A. 1997); Harvard Law School
   (J.D., 2000). Experience: Counsel, Akin Gump; State Legislator, House Parliamentarian, and House
   Majority Leader, Maryland General Assembly. Affiliations: Maryland Bar Association; District of
   Columbia Bar Association.

   Katherine W. Van Dyck, born Corpus Christi, Texas, July 4, 1979. Admitted to the Texas Bar,
   2004; District of Columbia Bar, 2008. Admitted to practice before the United States District Court
   for the Northern District of Texas, 2006; United States District Court for the District of Columbia,
   2008; United States District Court for the District of Colorado, 2014; United States District Court for
   the Central District of Illinois, 2018; United States Court of Appeals for the Fourth Circuit, 2009;
   United States Court of Appeals for the Tenth Circuit, 2015; United States Court of Appeals for the
   Seventh Circuit, 2016. Education: Texas Christian University (B.A. 2001); Texas Tech University
   Law School (J.D., 2004). Texas Tech Law Review - Articles Editor, Outstanding Third Year Editor,
   Outstanding Second Year Editor (2002-2004) Experience: Law Clerk to the Honorable Hayden W.
   Head, Jr., United States District Court for the Southern District of Texas (2004-2006); Associate,
   Fee, Smith, Sharp & Vitullo, LLP (2006-2007); Associate, Griffith & Wheat, LLP (2008-2012).
   Affiliations: Member, Texas Christian University DC Alumni Board; American Association for
   Justice Seminar Faculty Member, Trying the Class Action: Practical Tips from the Pros.

   Jennifer E. Kelly, born Elmira, New York, July 7, 1975. Admitted to the Maryland Bar, 2007,
   District of Columbia Bar, 2008, U.S. District Court for the District of Columbia, 2012. Education:
   Boston University (B.A., cum laude, 1997), American University (J.D., cum laude, 2007; highest
   grade designation, Wills, Trusts, & Estates). Experience: Internship, Parliament of Great Britain
   (1995); Internship, District of Columbia Corporation Counsel (1996); Legislative Assistant, Office
   of Senator Robert C. Byrd (1998-2002); American University Civil Practice Clinic (Oral Argument
   before the Maryland Court of Special Appeals and Maryland District Court Small Claims Trial)
                                                     6
Case 1:19-cv-22128-RS Document 127-2 Entered on FLSD Docket 05/21/2020 Page 8 of 11



   (2006); Associate, Bracewell & Giuliani, LLP (2007-2009) (Paralegal, 2003-2007); Volunteer
   Attorney, American Red Cross (2010-2011). Member: American Bar Association.

   Brendan S. Thompson, born Buffalo, New York, February 21, 1974. Admitted to the
   Maryland Bar, 2008; Admitted to practice before the United States District Court for the District of
   Colorado, 2008; United States District Court for the Central District of Illinois, 2008; United States
   Court of Appeals for the Ninth Circuit, 2011. Education: University of Detroit (B.S., 1997); visiting
   student, George Mason Law School; University of Baltimore Law School (J.D., 2008). Experience:
   Student Internships: Congressman Brian Higgins (D-NY) (2007); Chambers of the Honorable
   LeRoy F. Millett Jr., Circuit Court for the 31st Judicial Circuit of Virginia (2006); The
   Commonwealth’s Attorney’s Office for Prince William County, Virginia (2005). Member: Maryland
   State Bar Association, Bar Association of Baltimore City, American Bar Association; New York
   State Society.

   Victoria R. Sims, born Kiev, Ukraine, April 8, 1983. Admitted to the Maryland Bar, 2009; the
   District of Columbia Bar, 2012. Education: Catholic University, Columbus School of Law (J.D.,
   2009); Brandeis University (B.A., with honors, 2006). Experience: Worked at a Washington D.C.
   firm engaging in antitrust and telecommunications litigation (2009-2011). Law Clerk at U.S.
   International Trade Commission (2009) (antidumping, countervailing duties, Section 337). Law
   Clerk at Department of Labor (2008) (Occupation Safety and Health Division). Law Clerk at
   District of Columbia Office of the Attorney General (2007) (Civil Enforcement Section). Ms. Sims
   was also nominated for the 2009 Jan Jancin award upon her completion of law school. This
   nomination is given to the student with the highest Intellectual Property GPA in the graduating class.
   Ms. Sims is the recipient of the American Antitrust Institute’s Outstanding Litigation Achievement
   by a Junior Lawyer Award (2017), for her work in the Automotive Parts Antitrust Litigation, 12-md-
   02311. Publications: Remediation and Deterrence: The Real Requirements of the Vindication
   Doctrine, 82 Geo. Wash. L. Rev. Arguendo 59 (2013); PRIVATE ENFORCEMENT OF THE ANTITRUST
   LAW IN THE UNITED STATES (edited by Albert A. Foer and Randy M. Stutz) (2012), Chapter,
   Proposals for Reform, co-authored with Pamela Gilbert. Ms. Sims has a working knowledge of
   Russian and French.

   Beatrice O. Yakubu, born Melbourne, Florida, January 3, 1984. Admitted to the Maryland Bar,
   2010. Education: American University, Washington College of Law (J.D. 2010); Florida State
   University (B.S. 2005). Experience: clerked at the United States Attorney’s Office and a criminal
   defense firm, and worked as a Student Attorney for the Mid-Atlantic Innocence Project. Ms. Yakubu
   is conversational in the Yoruba language.

   Yifei Li, born Wuhan, China, February 15, 1988. Admitted to the New York State Bar, 2013; United
   States Court of Appeals for the Second Circuit, 2013; United States Court of Appeals for the District
   of Columbia Circuit, 2013; United States Court of Federal Claims, 2013; United States District
   Court for the Eastern District of Michigan, 2013; United States District Court for the Eastern District
   of New York, 2013; United States District Court for the Southern District of New York, 2013.
   Education: The George Washington University Law School (LL.M., 2011); Beijing Foreign Studies
   University Law School (LL.B., B.A., Scholarship Recipient, 2010). Experience: Judicial Intern to
   the Honorable Chief Judge Randall R. Rader at U.S. Court of Appeals for the Federal Circuit (2012-
   2013). Legal Intern at Federal Circuit Bar Association (2011-2012). Law Clerk at Jingtian &

                                                     7
Case 1:19-cv-22128-RS Document 127-2 Entered on FLSD Docket 05/21/2020 Page 9 of 11



   Gongcheng Attorneys At Law (2009). Judicial Intern at People’s Court of Jiang’An District (2007).
   Member: New York State Bar Association; American Bar Association. Ms. Li is a native speaker of
   Chinese (Mandarin).

   A. Blaine Finley, born Houston, Texas, January 15, 1988. Admitted to the New Jersey Bar, 2014;
   New York Bar 2015; District of Columbia Bar, 2017. Admitted to practice before the United States
   District Court for the District of New Jersey, 2014; United States District Court for the Eastern
   District of New York, 2015; United States District Court for the Southern District of New York,
   2015. Education: Columbia Law School (J.D., 2014); Princeton University (A.B., 2011). Experience:
   Associate, Brower Piven, A Professional Corporation (2014-2016).

   Peter Gil-Montllor, born Manhasset, New York, October 11, 1987. Admitted to the New York Bar,
   2014. Admitted to practice before the United States District Court for the Eastern District of New
   York, 2015; United States District Court for the Southern District of New York, 2015. Education:
   Georgetown University (J.D., magna cum laude, 2013); University of Chicago (A.B., with honors,
   2009). Experience: Law clerk to the Honorable Allyne R. Ross, United States District Court for the
   Eastern District of New York (2015-2016). Member: Federal Bar Council. Mr. Gil-Montllor is a
   native speaker of Spanish.

   Christian Hudson, born Southampton, New York, July 26, 1985. Admitted to the New York Bar,
   2013. Admitted to practice before the United States District Court for the Southern District of New
   York, 2013; Eastern District of Texas, 2014; Eastern District of New York, 2018. Education: New
   York University (J.D., 2012); Yale University (B.A., with distinction, 2007). Experience: Associate,
   Gibson, Dunn & Crutcher LLP (2012-2018). Member: The Sedona Conference; LeGaL, the LGBT
   Bar Association of New York; American Bar Association.

                                         SPECIAL COUNSEL

   Robert J. Cynkar, born Chicago, Illinois, April 22, 1952. Admitted to the Illinois Bar, 1977;
   District of Columbia Bar, 1978; Virginia Bar, 1984. Admitted to practice before the United States
   Supreme Court and before the United States Courts of Appeals for the First, Second, Third, Fourth,
   Fifth, Sixth, Eighth, Eleventh, District of Columbia Circuit, and Federal Circuits. Education:
   Princeton University (A.B., magna cum laude, 1974); New York University School of Law (J.D.,
   1977) (Staff, Law Review). Experience: Associate, Fried, Frank, Harris, Shriver & Kampelman,
   Washington, D.C. (1977-1979); Counsel to Chairman Bob Dole, Subcommittee on Improvements in
   Judicial Machinery, United States Senate Committee on the Judiciary (1979-1981); General Counsel
   to Chairman Paul Laxalt, Subcommittee on Regulatory Reform, United States Senate Committee on
   the Judiciary (1981-1983); Assistant United States Attorney, Eastern District of Virginia (Criminal
   Division) (1983-1985); Special Assistant to Attorney General Edwin Meese (1985); Deputy
   Assistant Attorney General, Civil Division, United States Department of Justice (1985-1988);
   Associate, Shaw, Pittman, Potts & Trowbridge, Washington, D.C. (1988-1991); Partner, Shaw,
   Pittman, Potts & Trowbridge, Washington, D.C. (1991-1996); Founding Partner, Cooper & Kirk,
   Washington, D.C. (1996-2003); Partner, Egan, Fitzpatrick, Malsch & Cynkar, Vienna, Virginia
   (2004-2006); has tried over 25 cases in federal and state courts; has briefed numerous appeals in the
   majority of Federal Circuits and in State Supreme Courts, and in the U. S. Supreme Court, and
   personally argued many of those appeals. Sample Noteworthy Cases: U.S. v. Fleming (E.D. Va.

                                                    8
Case 1:19-cv-22128-RS Document 127-2 Entered on FLSD Docket 05/21/2020 Page 10 of 11



    1984) (successful prosecution of a drunk driver who killed a mother of 11 for second-degree
    murder); U.S. v. Winstar (U.S. Sup. Ct. 1996) (holding that even the requirements of a broad change
    in regulatory policy by Congress cannot excuse the federal government's breach of contract); U.S. ex
    rel. Ubl v. IIF Data Solutions (E.D. Va. 2009) (successful defense of a government contractor
    accused of violating the False Claims Act in a bet-the-company case); Livingston v. Virginia Dept. of
    Transportation (Va. Sup. Ct. 2012) (establishing that a damaging for public use does not need to rise
    to the level of a taking to qualify for just compensation under the Virginia Constitution); Settle v.
    RGR, (Prince William Cir. Ct. 2012)(over $3 million jury award for the widow of a truck driver
    killed in a collision with a train). Publications: Dumping on Federalism, 75 U. COLO. L. REV. 1261
    (2004); The Changing Vocabulary of Administrative Law, 43 FOOD DRUG COSM. L.J. 681 (1988);
    “Buck v. Bell: ‘Felt Necessities’ v. Fundamental Values?” 81 COLUM. L. REV. 1418 (1981).
    Member: District of Columbia Bar Association; Virginia Bar Association; Fairfax County Bar
    Association; Federalist Society.

                                     OF COUNSEL TO THE FIRM

    Charles Tiefer, born January 21, 1954. Admitted to the District of Columbia Bar. Admitted to
    practice before the United States Supreme Court; United States Court of Federal Claims. Education:
     Columbia University (B.A., summa cum laude, 1974), Harvard Law School (J.D., magna cum
    laude, 1977) (Member, Harvard Law Review). Experience: Law clerk, United States Court of
    Appeals for the D.C. Circuit (1977-1978); Trial Attorney, United States Department of Justice, Civil
    Rights Division (1978-1979); Assistant Senate Legal Counsel, United States Senate (1979-1984);
    Solicitor and Deputy General Counsel, United States House of Representatives (1984-1995);
    Professor of Law, University of Baltimore School of Law (1995 - ). Publications: VEERING RIGHT:
    HOW THE BUSH ADMINISTRATION SUBVERTS THE LAW FOR CONSERVATIVE CAUSES (U. Cal.
    Berkeley, 2004); GOVERNMENT CONTRACT LAW: CASES AND MATERIALS (co-author) (Carolina
    Academic Press, 2d ed., 2004); THE SEMI-SOVEREIGN PRESIDENCY (Westview, 1994);
    CONGRESSIONAL PRACTICE AND PROCEDURE (Greenwood Press, 1989); Congress’s Transformative
    “Republican Revolution” in 2001-2006 and the Future of One-Party Rule, J. L. & POL. OF U. VA.
    (2008); The Iran Debacle: The Rise and Fall of Procurement-Aided Unilateralism as a Paradigm of
    Foreign War, UNIV. PENN. J. INT’L ECON. LAW (2008); Can Appropriation Riders Speed Our Exit
    From Iraq? 42 STAN. J. INT’L L. 291 (2006); The Gold Train Case: Successfully Suing the United
    States on Behalf of a Class of Holocaust-Era Victims, 27 CLASS ACTION REP. 136 (2006);
    Cancellation and Termination Without Forfeiture, 54 MERCER L. REV. 1031 (2003). Member:
    District of Columbia Bar Association.

    David W. Stanley, born St. Louis, Missouri, May 30, 1944. Admitted to the District of Columbia
    Bar, 1973; Virginia State Bar, 1972. Admitted to practice before the United States Supreme Court,
    1980; United States Court of Appeals for the District of Columbia Circuit, 1978; United States
    District Court for the District of Columbia, 1974. Education: University of Virginia (B.A., 1966);
    University of Virginia School of Law (J.D., 1972). Experience: Law clerk to Honorable Gerard D.
    Reilly, Chief Judge, District of Columbia Court of Appeals (1972-1973). Assistant U.S. Attorney,
    U.S. Attorney's Office for the District of Columbia, 1973-1984 (Fraud Division, 1981-1984);
    Assistant Chief Trial Attorney, Division of Enforcement, U.S. Securities and Exchange Commission
    (1984-1987); Of Counsel, Swidler & Berlin, Chartered (1987-1992). Member: District of Columbia
    Bar Association (Corporation, Finance and Securities Law Section; Litigation Section); Assistant


                                                     9
Case 1:19-cv-22128-RS Document 127-2 Entered on FLSD Docket 05/21/2020 Page 11 of 11



    U.S. Attorneys Association (President, 1994-1995); Association of Securities and Exchange
    Commission Alumni; The Barristers.

    Bradford E. Kile. Admitted to the District of Columbia Bar. Admitted to practice before the United
    States Supreme Court, United States Court of Appeals for the Federal, Fourth, and DC Circuits,
    United States District Court for the District of Columbia and Eastern District of Virginia. Registered
    to practice before the United States Patent and Trademark Office – Reg. No. 25,223. Education: The
    Ohio State University (B. Mech. Engr., 1966); The George Washington University (J.D., 1970;
    LL.M. 1978). Publications: Legal ‘X-Games’ Risk: Officer and Director Passive Retention of
    Personal Liability for Patent Infringement, 7 IP Litigator 11 (2001); “Lotus v. Borland-Copyright
    Protection of Computer Software in a State of Transition,” Copyright World, 1995. Member:
    American Bar Association; Fellow of the Inn – Giles S. Rich American Inn of Court; American
    Intellectual Property Law Association; Federal Circuit Historical Society.




                                                     10
